Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The following Non-Final office action is in response to the amendments and arguments filed on 11/08/2021. 
Claim status:
Amended claims: 1, 8 and 15.
Pending claims: 1-20.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
[Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for authorizing add-on request for transaction without reauthorizing based on determining threshold time and amount.
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception:  
Prong One
The claim 1 recites the limitations of 
receiving an authorization request, from a first entity, for a transaction between the first entity and a second entity, wherein the authorization request is associated with the second entity;
accessing a digital platform for facilitating electronic communication with at least the first entity or the second entity;
an electronic user interface associated with the digital platform  within a frame of a first web page of the website associated with the second entity:
causing the website to perform a uniform resource locator (UIRL) redirect to redirect the first entity to the first webpage of the website, wherein the first webpage comprises the integrated electronic user interface; 
facilitating, via the electronic user interface associated with the digital platform, a communication between the first entity and the second entity; 
pausing a processing of the transaction based on the communication between the first entity and the second entity;
performing a digital signature process on one or more documents presented to the first entity and the second entity …;
receiving digital information comprising digital signatures from the first entity  and the second entity …, integrated with …; 
authorizing the transaction based on validating the digital information;
processing the transaction in response to the authorizing; 
subsequent to processing the transaction,
receiving, from the first entity …, an add-on request for an add-on to the transaction; and 
processing the add-on request without reauthorizing the transaction based on determining that the add-on request has been made within a threshold period of time of the authorization request or that the add-on request corresponds to an amount that is within a threshold amount of the authorization request.  

authorizing add-on request for transaction without reauthorizing based on determining threshold time and amount.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting one or more processors and one or more memories, a website, a digital platform and a user interface nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within fundamental economic practice and the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more processors and one or more memories, a website, a digital platform and a user interface to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the 
[Step-2B] 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 8 and 15.  
	Furthermore, the dependent claims 2-7, 9-14 and 16-20 do not resolve the issues raised in the independent claims. Claims 2-7, 9-14 and 16-20 are directed towards using via a webpage, a payment interface, establishing credit account for transaction between parties.  These limitations are also part of the abstract idea identified in claim 1. Therefore, these claims are similarly rejected under the same rationale as claim 1, Accordingly, the dependent claims 2-7, 9-14 and 16-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101.


Double Patenting

35 U.S.C. § 101 reads as follows:
"Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".

The following non-statutory double patenting rejection is based on a judicially created doctrine grounded in the public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 8,719,164, and claims 1-20 of U.S. Patent No. 10,424,008. 
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both the current invention and 164’ and 008’ claims are drawn to a method and system of 
receiving an authorization request, from a first entity, for a transaction between the first entity and a second entity, wherein the authorization request is received via a website associated with the second entity; accessing a digital platform for facilitating electronic communication with at least the first entity or the second entity;  integrating an electronic user interface associated with the digital platform within a frame of s first webpage of the website associated with the second entity;
causing the website to perform a uniform resource locator (UIRL) redirect to redirect the first entity to the first webpage of the website, wherein the first webpage comprises the integrated electronic user interface; facilitating, via the electronic user interface associated with the digital platform, a communication between the first entity and the second entity; pausing a processing of the transaction based on the communication between the first entity and the second entity; performing a digital signature process on one or more documents presented to the first entity and the second entity via the electronic user interface;
comprising digital signatures from the first entity and the second entity via the electronic user interface integrated with the website; authorizing the transaction based on validating the digital information; processing the transaction in response to the authorizing; subsequent to processing the transaction, receiving, from the first entity via the electronic user interface integrated with the website, an add-on request for an add-on to the transaction; and processing the add-on request without reauthorizing the transaction based on determining that the add-on request has been made within a threshold period of time of the authorization request or that the add-on request corresponds to an amount that is within a threshold amount of the authorization request.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are all directed to methods and apparatus of linking web servers for on-line shopping. The claims from both the present application and 16’ above are significantly similar and the claimed features seem to be identical with various obvious alternate method.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Furthermore, “the omission of an element with a corresponding loss of function is an obvious expedient if the remaining elements perform same functions as before”. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375. 
For these reasons, the claims of the instant application are not identical to claims 1-35 of U.S. Patent No. 8,719,164, and claims 1-20 of U.S. Patent No. 10,424,008. 


Response to Arguments

Applicant’s amendment/arguments filed on 11/08/2021 with respect to 35 USC § 101 directed to non-statutory subject matter been fully considered but they are not persuasive.

Examiner respectfully disagrees. Updated claim analysis as a whole including amended features are provided above/again based on the latest Patent Eligibility Guidance [2019-PEG>Step 2A-Prong 1 & Prong 2-Step-2B].

Response to applicant’s argument with Double Patenting:
Applicant argues and “submits that independent claims 1, 8, and 15, as amended herein, are patentably distinct from the claims in U.S. Patent No. 8,719,164 and the claims in U.S. Patent No. 10,424,008. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the double patenting rejection.”
The Examiner respectfully disagrees and maintains the Double Patenting (examiner refers applicant to the above double patenting rejection).

Response to Applicant’s arguments with claim rejections 35 USA §101:
Examiner respectfully disagrees with applicant’s assertions:
 Applicant referred that additional elements should not be evaluated whether they are "well- understood, routine, conventional activity"[such as Berkheimer memo]. Applicant’s citation of “well-understood, routine, conventional activity” is non-persuasive since the Examiner does not state any elements are routine and conventional, except for the general purpose computers. Support for the computers comes from Applicant’s own specification (see rejection above for details). 

	The claim in Example 42 recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).
Moreover, instant claims do not integrate the abstract idea into a practical application under Prong Two of the Alice/Mayo Test at Step 2A.” 
The instant recited claims including additional elements (i.e. “receiving an authorization request… accessing digital platform… facilitating communication between entities…pausing a processing of the transaction and performing a digital signatory process …resuming the processing and processing the add-on request …amount of the authorization request”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification para [0032-36]: the 
	Examiner respectfully disagrees, the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g. Devices/ processors, interface, digital platform, instructions, memory, electrical communication, and storage medium) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)). Therefore, the claims are not patent eligible under 35 USC 101.

Applicant also cited Trading Technologies, which is non-precedential. In Trading Technologies International, Inc. v. CQG, Inc., 675 F. App’x 1001 (Fed. Cir. 2017). The claimed method in CQG, “bid and asked prices are displayed dynamically along the static display, and the system pairs orders with the static display of prices and prevents order entry at a changed price.” CQG, 675 F. App’x at 1003. The court determined that “[t]he claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art” of graphical user interface devices. Id. at 1004.
Applicant’s citation of Core Wireless is non-persuasive because the claims at issue in Core Wireless are readily distinguishable over the instant claims. In Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018), the claimed invention involves a graphical user interface (GUI) for mobile devices that displays an application summary of each application on the main menu while those applications are in an unlaunched state.  The claims to computing devices were held patent eligible because the court concluded that they are directed to an improved user interface for electronic devices, not to the abstract idea of an index.  In particular, the claims contain precise language delimiting the type of data to be displayed and how to display it, thus 
The Examiner respectfully disagrees with the analogy of the instant claims of the present application to the court cases from USPTO Guidelines. Therefore, the claims are directed to abstract idea (In re Alice) and neither effects an improvement to another technology or technical field, nor amount to an improvement to the functioning of the computer itself.
A generic recitation of a computer processor performing its generic computer functions does not make the claims less abstract. Examiner notes that the instant claims provide a generically computer-implemented solution to a business-related or economic problem. The focus of the claimed invention in the present is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem. Also, limiting the use of an abstract idea “‘to a particular technological environment’ does not confer patent eligibility as this cannot be considered an improvement to computer or technology and so cannot be “significantly more.” 
Examiner notes that the processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a server/device performing its generic computer functions does not make the claims less abstract. 

The Court gave examples, which included an improvement to another technology or technical field; improvement to the function of the computer itself; or some other meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Such as in Diamond v. Diehr, the claims were found statutory in which the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts.
Examiner submits that under the current 35 USC 101 examining practice, the existence of such novel features would still not cure the deficiencies with respect to the abstract idea. See for example: Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750, U.S. Court of Appeals Federal Circuit, No. 2010-1544, Decided November 14, 2014, 2014 BL 320546, 772 F.3d 709, Page 1754 last two ¶ : “We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete”. Indeed, in this in instant case, the limitations simply narrow or limit the abstract idea without providing anything significantly more than the abstract idea itself.



Conclusion 

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Keithley et al (US 8,719,164 B2) discloses Method and system…between business entity and a merchant.
Nagel et al (US 7,181,017 B1) discloses three party communications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@uspto.gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
      /HATEM M ALI/
Examiner, Art Unit 3691

/HANI M KAZIMI/Primary Examiner, Art Unit 3691